          Case 8:20-bk-13014-MW      Doc 116 Filed 06/15/21 Entered 06/15/21 10:08:32              Desc
                                      Main Document    Page 1 of 2



1    PETER C. ANDERSON
     United States Trustee
2    Nancy S. Goldenberg (Bar No. 167544)                               FILED & ENTERED
     Attorney for U.S. Trustee
3    Ronald Reagan Federal Building
     411 West Fourth Street, Suite 7160                                       JUN 15 2021
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5                                                                        CLERK U.S. BANKRUPTCY COURT
     Facsimile: (714) 338-3421                                           Central District of California

6
     Email: Nancy.Goldenberg@usdoj.gov                                   BY jle        DEPUTY CLERK



7

8
                                  UNITED STATES BANKRUPTCY COURT
9
                                   CENTRAL DISTRICT OF CALIFORNIA
10                                         SANTA ANA DIVISION
11

12   In re:                                             CASE NUMBER: 8:20-bk-13014-MW

13   NORTHERN HOLDING, LLC,                             CHAPTER 11

14                                                      ORDER CONVERTING CASE TO
                                                        CASE UNDER CHAPTER 7
15
                                                        DATE: JUNE 14, 2021
                                            Debtor.     TIME: 9:00 a.m.
16
                                                        CTRM: 6C
17

18            A hearing on the Motion of the United States Trustee to Dismiss or Convert Case to One
19   Under Chapter 7 Pursuant to 11 U.S.C. Section 1112 (the Motion”) was held by the Court on
20   June 14, 2021 at 9:00 a.m. All appearances were as reflected on the record.
21
              Based upon all pleadings and papers on file in this matter and argument of counsel and
22
     additional evidence presented at the hearing:
23
     //
24
     //
25

26

27

28
      Case 8:20-bk-13014-MW       Doc 116 Filed 06/15/21 Entered 06/15/21 10:08:32   Desc
                                   Main Document    Page 2 of 2



1          IT IS HEREBY ORDERED THAT the Motion is granted and the Chapter 11 case of
2    Northern Holding, LLC, 8:20-13014 MW is converted to a case under Chapter 7.
3          IT IS SO ORDERED.
4                                                  ###
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          Date: June 15, 2021

25

26

27

28
